Opinion issued January 14, 2010








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-0776-CV
____________

THE LAW FIRM OF TIMOTHY C.  ANDERSON, P.L.L.C. AND THE
DAVENPORT LEGAL GROUP, P.C., Appellants

V.

WILLIAM SHIELDS AND SLAY TRANSPORTATION CO., INC.,
Appellees



On Appeal from the 215th District Court of
Harris  County, Texas
Trial Court Cause No.  2008-00569A



MEMORANDUM OPINION
	Appellees, William Shields and Slay Transportation Company, Inc., have filed
their  motion to dismiss the appeal on the basis of appellant's non-payment of the
appellate filing fee and appellant's failure to pay or make arrangements to pay the fee
for preparation of the clerk's record.  Appellants have not responded to appellees'
motion to dismiss the appeal.  We have examined appellees' contentions and find
them to be true.  Appellants have not established indigent status in this Court. 
	We grant appellees' motion to dismiss the appeal.  We dismiss the appeal. 
Tex. R. App. P.  5, 37.3, 42.3(b), (c).  We dismiss all other pending motions in this
appeal as moot. 
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.